DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-29 are allowed.
Regarding claim 21, the closest prior art is KR20100013525. The prior art teaches a humidified air generator (60), a water tank (21), and a drain assembly (22). The prior art does not teach wherein the water connection pipe comprises: a first connection pipe connected with the chamber housing pipe, through which water drained from the water supply assembly flows; a second connection pipe connected with the humidified air generator, through which water suctioned into the humidified air generator and water drained from the humidified air generator flow; a third connection pipe connected with the drain inlet, through which water suctioned into the drain assembly flows; and a three-way pipe connected with the first connection pipe, the second connection pipe, and the third connection pipe. The modification would not have been obvious because the features are not taught by the prior art. No prior art, alone or in combination, teaches all the limitations of claim 21.
Claims 22-29 depend upon claim 21.

Response to Arguments
Applicant argues remarks filed 21 Mar. 2022 that the objections to the specification are overcome by amendment.
Examiner agrees and the objections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776